UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4952



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

JAMIE BROWN,
                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CR-04-1020)


Submitted:   January 31, 2006          Decided:     February 15, 2006


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jill E. M. HaLevi, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant. Jonathan S. Gasser, United States
Attorney, Brent Alan Gray, Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Jamie Brown appeals his twelve month and one day sentence

imposed after his guilty plea to possession of a firearm by a

convicted felon, in violation of 18 U.S.C. §§ 922(g), 924(a)(2)

(2000).    Brown contends that the sentence imposed by the district

court was not reasonable.              Finding no merit to his claim, we

affirm.

               After the Supreme Court’s decision in United States v.

Booker, 543 U.S. 220 (2005), a sentencing court is no longer bound

by the range prescribed by the Sentencing Guidelines.                     United
States    v.    Hughes,   401   F.3d    540,    546    (4th   Cir.   2005).   In

determining a sentence post-Booker, however, sentencing courts are

still required to calculate and consider the Guideline range

prescribed thereby as well as the factors set forth in 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2005).            Id.    As stated in Hughes, this

court will affirm a post-Booker sentence if it is both reasonable

and within the statutorily prescribed range.                    Id. at 546-47.

Further, this court has stated that, “while we believe that the
appropriate circumstances for imposing a sentence outside the

guideline range will depend on the facts of individual cases, we

have no reason to doubt that most sentences will continue to fall

within the applicable guideline range.”                United States v. White,
405 F.3d 208, 219 (4th Cir.), cert. denied, 126 S. Ct. 668 (2005).




                                       - 2 -
               The district court imposed a sentence within the advisory

Guideline range and below the statutory maximum for the offense.*

Furthermore, nothing in the record reveals that the district court

did not properly consider the relevant factors under 18 U.S.C.A.

§ 3553(a).         See United States v. Scott, 426 F.3d 1324, 1329 (11th

Cir. 2005) (holding “nothing in Booker or elsewhere requires the

district court to state on the record that it has explicitly

considered each of the § 3553(a) factors or to discuss each of the

§ 3553(a) factors”); cf. United States v. Johnson, 138 F.3d 115,

119 (4th Cir. 1998) (noting, in a pre-Booker sentencing challenge,
that       “[w]e    presume   in   non-departures,    unless   some   contrary

indication exists, that a district court considered the pertinent

statutory factors.”).          Brown identifies no persuasive reason why

the sentence imposed was not reasonable.             Hughes, 401 F.3d at 546-

47 (noting after Booker, sentencing courts should calculate the

Guideline range, consider the other factors under § 3553, and

impose a reasonable sentence within the statutory maximum).

               Accordingly, we affirm Brown’s sentence.           We dispense
with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                      AFFIRMED




       *
      The statutory maximum sentence under               §   924(a)(2)   for   a
§ 922(g) violation is ten years in prison.

                                       - 3 -